Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered January 5, 1996, convicting him of attempted robbery in the first degree, attempted robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s request for a missing witness charge, made after both sides rested, was untimely (see, People v Patten, 232 AD2d 276; People v Pendleton, 156 AD2d 725). In any event, the defendant failed to make a prima facie showing on the record that the uncalled witness was knowledgeable about a material issue in the case (see, People v Gonzalez, 68 NY2d 424; People v Patterson, 237 AD2d 384).
The defendant’s remaining contentions are either unpre*741served for appellate review, without merit, or do not require reversal. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.